Order entered December 6, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-00770-CV

                              IN RE SUSAN HARRIMAN, Relator

                 Original Proceeding from the 162nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-11994

                                             ORDER
       Relator has notified the Court in two related original proceedings (05-18-00970-CV and

05-18-01332-CV) that the parties have settled the underlying dispute. In light of the settlement,

relator has filed motions to vacate and dismiss in those proceedings. Relator has not yet filed a

similar motion in this proceeding.        The Court ORDERS relator to file a letter brief or

appropriate motion in this proceeding by December 10, 2018 informing the Court of the impact

of the parties’ settlement, if any, on this proceeding.


                                                          /s/   CRAIG STODDART
                                                                JUSTICE